          Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 1 of 27




LA REDDOLA, LESTER & ASSOCIATES, LLP
Attorneys for Plaintiff Union Square Supply, INC
600 Old Country Road, Suite 230
Garden City, New York 11530
(516) 745-1951

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK

 UNION SQUARE SUPPLY INC,
 Individually and On Behalf of a Class of All                          Case No:
 Other Persons Similarly Situated,

                                                                           CLASS ACTION
                                                                           COMPLAINT
                                        Plaintiff,
         -against-                                                        Jury Demanded

 MAYOR BILL DE BLASIO, CITY OF
 NEW YORK,
 NEW YORK CITY DEPARTMENT OF
 CONSUMER AND WORKER
 PROTECTION,
 LORELAI SALAS, as Commissioner of the
 New York City Department of Consumer and
 Worker Protection,
 OFFICE OF ADMINISTRATIVE TRIALS
 & HEARINGS, and
 JONI KLETTER, as Commissioner and
 Chief Administrative Law Judge of the
 Office of Administrative Trials and Hearings,
 INSPECTOR DAVI, and INSPECTOR
 JOHN DOE(S) AND INSPECTOR JANE
 DOE(S), to be Identified Later,

                                        Defendants.

       Plaintiff UNION SQUARE SUPPLY, INC., individually and on behalf of a class of all other

persons similarly situated, by its attorneys, La Reddola, Lester & Associates, LLP, as and for its

complaint against the Defendants, based upon personal knowledge as to itself and its own acts, and

information and belief as to all other matters, respectfully sets forth:


                                                              1

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
            Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 2 of 27




                                              NATURE OF THE ACTION

       1.       This is a civil rights class action lawsuit brought by Plaintiff UNION SQUARE

SUPPLY, INC. (“UNION SQUARE”), individually and on behalf of a class of all other persons

similarly situated (the “Class Members”), seeking a declaratory judgment, injunctive relief and

monetary damages pursuant to 42 U.S.C § 1983 for violation of their rights under the Eighth

Amendment of the United States Constitution, the Fourteenth Amendment of the United States

Constitution, and Monell liability against Defendants MAYOR BILL DE BLASIO, CITY OF NEW

YORK, NEW YORK CITY DEPARTMENT OF CONSUMER AND WORKER PROTECTION,

LORELAI SALAS, as Commissioner of the New York City Department of Consumer and Worker

Protection, OFFICE OF ADMINISTRATIVE TRIALS & HEARINGS, and JONI KLETTER, as

Commissioner and Chief Administrative Law Judge of the Office of Administrative Trials and

Hearings, INSPECTOR DAVI, and INSPECTOR JOHN DOE AND INSPECTOR JANE DOE for

the creation and maintenance of an illegal and unconstitutional penalty enforcement scheme, abuse of

emergency powers, and other misconduct that improperly assesses penalties and fines on businesses

without any notice or due process, in violation of New York State and Federal Law.

       2.       Corporations are “persons” for purposes of the due process clause of the Fourteenth

Amendment and, therefore, a corporation may bring suit under federal civil rights statute for alleged

infringements of its rights to due process. 42 U.S.C.A. § 1983; U.S.C.A. Const. Amend. 14.

       3.       Plaintiff and the Class Members are retail businesses who conducted their businesses

legally and sold various retail items in good faith, and were fined by the Defendants under the guise

of Title 6 of the Rules of the City of NY (RCNY) § 5-42(b)(1), from March 13, 2021 to date.

       4.       MAYOR BILL DE BLASIO, (“De Blasio”) THE CITY OF NEW YORK, (“NYC”)

THE     NEW         YORK           CITY          DEPARTMENT                    OF        CONSUMER                  AND          WORKER


                                                               2

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
            Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 3 of 27




PROTECTION,(“DCWP”) LORELAI SALAS, as Commissioner of the New York City Department

of Consumer and Worker Protection, (“Salas”), INSPECTOR DAVI, and INSPECTORS JOHN DOE

AND JANE DOE, (“Davi” or “INSPECTORS”) have imposed outrageous, illegal, excessive and

unconstitutional fines under a program where the standards for price gouging are unpublished,

evolving, unfixed, and in violation of the clear wording and intent of Title 6 of the Rules of the City

of New York Section 5-42(b) (“RCNY § 5-42(b)”).

       5.        THE OFFICE OF ADMINISTRATIVE TRIALS & HEARINGS, (“OATH”) and

JONI KLETTER, as Commissioner and Chief Administrative Law Judge of the Office of

Administrative Trials and Hearings, (“Kletter”), have ignored the 14th Amendment and due process

rights of the Plaintiff and Class Members. They have supported the unconstitutional program by

validating, supporting, rendering decisions, and imposing fines against the Plaintiff and the Class

Members under a bogus hearing process whereby defaults regularly are granted, adjournments are

nearly impossible, and “appeals” result in outrageous decisions. One such decision is DCWP v. Qidu

Discount Appeal No. 0546210 (Nov. 17, 2020) “no defense where merchant increased profits by

adding its typical percentile mark-up to the wholesalers cost”) is in disregard of the law and other

OATH Decisions, where no hearings are permitted unless an outrageously difficult online process is

navigated, where Inspector appearances are waived, and hearsay regularly permitted. Decisions are

based upon voluminous “packets” where computer printouts of online products are taken as evidence,

even if all of the products shown are clearly shown to be “unavailable” or “out of stock”, and where

out of state or national vendors offering delivery by Amazon are considered to compare to

Respondents with actual brick and mortar stores in NYC and who are subject to NYC taxes and laws.

       6.       For a period of time Defendants had a policy to limit fines to a maximum of $3,000.




                                                               3

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
            Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 4 of 27




       7.         More recently, the $3,000 maximum fine limit is no longer being honored. Fines for

violations in excess of $15,000.00 or more frequently occur.

       8.         The price gouging statute is being applied in an arbitrary manner. It is constantly

evolving by decisions in cases which change the determination of price gouging and defenses.

       9.         The Defendants now consider each item in a box of personal protection equipment

covered by the price gouging statute to be eligible for a separate violation, (i.e., a box of twenty masks

is counted as twenty violations) and charge $350 per violation, violations can be outrageously high

compared to the alleged “price gouging.”

       10.        Defendants have abused 6 RCNY § 5-42(b)(1) to set fixed prices for goods sold by the

Plaintiff and the Class Members.

       11.        Defendants have abused 6 RCNY § 5-42(b)(1) to allow for a definition of price gouging

to evolve by case law instead of published standards set up by a regulated board as occurs in tenant

rent control.

       12.        While 6 RCNY § 5-42(b)(1) purports to prevent and/or deter price gouging during an

emergency declaration, the Defendants have not and continue not to publish maximum prices.

       13.        Defendants outrageously high fines and penalties serve no public benefit to New

Yorkers, when well-intentioned store owners are not given notice of the maximum price limits.

       14.        The conduct, actions, and policy of Defendants is intentional in its violation of the

Federal and State Constitution, the due process rights, and right to be free of excessive fines, of the

Plaintiff and Class Members.

                                              JURISDICTION AND VENUE

       15.        This Court has jurisdiction of this action under 28 U.S.C. §1331 in that this action arises

under the Constitution and laws of the United States and under 28 U.S.C. §1343 in that this action


                                                                 4

                LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
          Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 5 of 27




seeks to redress the deprivation, under color of the laws, statutes, ordinances, regulations, customs and

usages of the State of New York, of rights, privileges or immunities guaranteed to Plaintiff and the

Class Members under the Eighth Amendment and the Fourteenth Amendment of the United States

Constitution. This Court has supplemental jurisdiction over Plaintiff’s state law claim under 28 U.S.C.

§ 1367(a).

       16.     This action seeks relief pursuant to the Eighth Amendment, Fourteenth Amendment

and 42 U.S.C §§ 1983 & 1988.

       17.     Venue in the Southern District is proper under 28 U.S.C. §1391(b), since all of the

events and omissions giving rise to the Plaintiff and the Class Members’ claims arose in New York

County within the Southern District of New York. Additionally, upon information and belief, all

parties currently reside or maintain offices in Manhattan or the City of New York.

                                                            PARTIES

       18.     Plaintiff Union Square Supply Co. is incorporated in the State of New York and has its

principal place of business at 130 Fourth Avenue, New York, New York 10003.

       19.     Defendant De Blasio is the duly elected Mayor of the City of New York.

       20.     Defendant NYC is a duly constituted municipal corporation of the State of New York

existing and operating under and by the virtue of the laws of the State of New York.

       21.     Under information and belief, Defendant DCWP is an administrative agency of the

NYC with Offices at 42 Broadway, New York, New York 10004.

       22.     Under information and belief, Defendant OATH is an independent executive agency

of NYC with offices at 66 John St, New York, New York 10038.

       23.     Under information and belief, Defendant Lorelai Salas is the current commissioner of

DCWP.


                                                              5

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
          Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 6 of 27




       24.     Upon information and belief, Defendant Joni Kletter is the current chief

administrative law judge and commissioner of OATH.

       25.     Upon information and belief, Inspector Davi is an agency inspector who issued

summons based upon a price list provided to him by DCWP.

       26.     Upon information and belief, John Doe(s) and Jane Doe(s) are unknown inspectors at

DCWP who have been issuing Summons using an unknown maximum permitted price.

                                             FACTUAL BACKGROUND

The Adoption of Emergency Rule

       27.     In March 12, 2020, De Blasio and NYC declared a local state of emergency in the

City of New York, under Emergency Executive Order No. 98.

       28.     On March 15, 2020, De Blasio and NYC approved the adoption of the emergency

rule, set to expire on July 12, 2020.

       29.     On March 15, 2020, Lorelai Salas and the DCWP promulgated the notice of adoption

of the emergency rule.

       30.     The notice of the emergency rule declared that the “practice of price gouging with

regard to personal and household goods and services…” is unconscionable.

       31.     The notice also defined price gouging as “when a merchant takes advantage of an

abnormal disruption in the marketplace and charges excessive prices, taking advantage of the

consumer’s inability to bargain or seek a better price, resulting in a gross disparity between the value

received by a consumer and the price paid.”

       32.     6 RCNY 5-42(b)(1) provides: “It is an unconscionable trade practice for a merchant

to sell or offer for sale covered goods or services at an excessive price during a declared state of

emergency in the City of New York.”


                                                              6

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 7 of 27




       33.     6 RCNY 5-42(a) defines “excessive price” as “10 percent or more above the price at

which the same of similar good or service could have been obtained by a buyer in the City of New

York 30-60 days prior to the declaration of a state of emergency.”

       34.     6 RCNY 5-42(b)(1)(2) has an exception to this rule: “A merchant is permitted to sell

or offer for sale covered goods or services at an excessive price if such merchant has increased its

price … to an excessive price as a direct result of costs imposed on such merchant by the supplier of

such goods … provided that the increase charged to the buyer is comparable to the increase incurred

by the merchant.”

       35.     Another exception to the rule is permitted when the merchant “sold or offered

covered goods or services to buyers in the City of New York at an excessive price 30 days prior to

the declaration of a state of emergency and such merchant has not increased the price of such goods

….”

       36.     On June 24, 2020, the temporary emergency rule was extended to a permanent rule.

Union Square’s Charge under Title 6 of the Rules of the City of New York Section 5-42(b)(1)

       37.     On July 13, 2020, Union Square received a summons from the Department of

Consumer Affairs regarding price gouging at their store located at 130 Fourth Avenue, New York,

New York 10003. (See Exhibit 1 annexed hereto).

       38.     Inspector M. Davi took photographs of items that were in the storefront, regardless

whether they were offered for sale to the customers.

       39.     In other instances, Inspector M. Davi took photographs of items that were for sale,

but incorrectly listed the items sale price in the summons.




                                                              7

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
          Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 8 of 27




       40.        Inspector M. Davi made a determination to charge violations for some items and not

others based upon some unknown price list provided by DCWP, which he possessed at the time of

his inspection.

       41.        At no time did Inspector M. Davi inquire to UNION SQUARE into the sale price of

the same items before the enactment of the emergency rule to ascertain whether the then listed price

constituted price gouging.

       42.        The summons listed eighty-eight counts of violations of Title 6 of the Rules of the

City of New York Section 5-42(b)(1) based upon the unknown price list from DCWP. (See Exhibit

1).

       43.        The summons listed only the sales price of the items on July 13, 2020.

       44.        The summons failed to list the pre-pandemic sale price, or the cost for Union Square

Supply, Inc. to purchase the items.

       45.        A hearing was scheduled for 8:30 A.M., September 8, 2020 at the OATH offices

located at 66 John Street, 11th Floor, New York NY.

       46.        Unbeknownst to the Plaintiff, in-person hearings were not being held at that time at

66 John Street, 11th Floor, New York, New York due to the COVID-19 pandemic.

       47.        The summons failed to inform Plaintiff that it was required to check the OATH

website to see if live hearings were being conducted. (See Exhibit 1).

       48.        The summons also failed to provide notice to that Plaintiff that it was required to

request a live hearing by telephone five days prior to the hearing date.

       49.        Plaintiff was held in default by OATH for failing to appear at 66 John Street, 11th

Floor, New York, NY on November 5, 2020. (See Exhibit 2, Notice of Default).




                                                              8

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
            Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 9 of 27




       50.      Plaintiff retained this firm on or around October 2020, and through this firm, was able

to vacate the default and reschedule the hearing.

       51.      On January 12, 2021, Plaintiff remotely attended the rescheduled hearing with its

attorney.

       52.      Mr. Matthew Mansfield appeared on behalf of the DCWP, accompanied by a DCWP

inspector, B. Terejanu.

       53.      Inspector M. Davi was not present at the remote hearing. He was no longer with the

DCWP.

       54.      Plaintiff submitted evidence that, in every case, the sale covered good price of the

covered good had increased as a direct result of the cost passed onto Plaintiff by its suppliers.

       55.      The DCWP submitted screenshots of out-of-stock online inventory as exhibits to

make a determination of price gouging. (See Exhibit 3 attached hereto).

       56.      Plaintiff never was provided with DCWP’s evidence or the price list used by

Inspector Davi to select some items for sale as being in violation of 6 RCNY § 5-42(b)(1), while

ignoring others.

       57.      Unbeknownst to Plaintiff until the hearing, the DCWP maintained, and continues to

maintain, a secret list of the maximum allowable price per item, regardless of the cost to the

retailer to purchase the item.

       58.      To date, Plaintiff has never been provided with the list of maximum allowable prices,

although it has been requested at each and every hearing.

       59.      The hearing was adjourned until February 17, 2021, to enable Plaintiff to review the

“packets” of information which the DCWP would rely upon as evidence of price gouging by

showing the price of comparable goods available.


                                                               9

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 10 of 27




       60.      As stated above, in almost every instance in each “packet”, the items were not in fact

available for either in person purchase in a store located in NYC or for purchase online in the City

of New York.

       61.      The rescheduled hearing was held remotely on February 17, 2021 by telephone.

       62.      On February 25, 2021, Hearing Officer Amber Gonzalez of OATH issued a price

gouging decision assessing a $21,000 penalty against Union Square for price gouging during a

declared state of emergency under Title 6 of the Rules of the City of New York Section 5-42(b)(1).

(See Exhibit 4, Decision dated February 25, 2021).

       63.      NYC and DCWP alleged violations of this statute on eleven (11) different items with

a total of 88 counts.

       64.      According to the DCWP, “pursuant to an emergency declaration in March due to the

pandemic, prices on items that are necessary to treat, prevent, or diagnose coronavirus cannot be higher

than 10% of the same or similar item’s price available to NYC consumers prior to the pandemic.”

(OATH Decision p. 2).

       65.      The items at issue in the present case include a Care Cover face mask, Guard face

masks, hand sanitizer gel, Soueeum hand sanitizer gel, Meyer’s hand sanitizer spray, Everwipe

Disinfectant Wipes, Lysol Antibacterial All Purpose Cleaner, Clorox Bleach, Bounty roll of paper

towels, SkinTX vinyl gloves, and Venom Steel nitrile gloves.

       66.      When considered among the variety of products Union Square offered for sale at the

time, the pricing overall did not indicate any use of unfair leverage, an abuse of bargaining power or

unconscionable means; nor did the pricing represent a gross disparity between the price of the goods

and their value measured by the price at which they were sold immediately prior to March 7, 2020.

       67.      Union Square presented evidence at the OATH hearing which support its defenses.


                                                               10

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
           Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 11 of 27




       68.      At the hearing, the inspector testified that he was provided with a list of “maximum

potential prices” by DCWP, and that he had such a list when he made his inspection on July 13, 2020.

       69.      Critically, DCWP has not only failed, but has continued to refuse to produce this secret

standard list of maximum potential prices, or as an alternative, state what the maximum prices for

these emergency goods are permitted.

       70.      Despite the evidence presented, OATH assessed $21,000.00 in penalties.

       71.      Defendants act under the guise of consumer protection, or a due process hearings, but

in reality, they are merely looking to line their pockets at the expense of local businesses.

       72.      Defendants are subjecting lawful businesses to a “secret standard” of maximum prices.

       73.      Additionally, Union Square faced their own increased costs in acquiring these

products in order to sell them to consumers. This evidence was ignored.

       74.      6 RCNY § 5-42(b)(2)(i) provides an exception to the price gouging rule. Where the

merchant “has increased its price of such goods or services to an excessive price as a direct result of

costs imposed on such merchant by the supplier of such goods or services …”, there is no price

gouging.

       75.      The “new” definition of the exception that has been argued at similar hearings by

NYC and DCPW is that if the excessive price is a direct result of costs imposed by a supplier, then

the amount of profit cannot increase monetarily. By way of example, if a bottle of hand sanitizer was

purchased by Plaintiff for $1.00 and sold for $1.20 before the emergency declaration (a 20 cents

markup), and after the emergency declaration the same bottle could only be purchased for $5.00,

then it can only be sold by Plaintiff for $5.20, the same 20 cents markup.




                                                               11

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 12 of 27




       76.     This definition is not found anywhere in 6 RCNY § 5-42 and cannot be upheld. This

interpretation of the rule is unconstitutionally vague and fails to put Plaintiff and the Class Members

on notice of what activity is permitted under 6 RCNY § 5-42.

       77.     NYC is well aware of the caselaw required to set prices. The Rent Stabilization Laws

§26-510(a) factors things such as economic conditions, overhead costs, supply, data on cost of

products and any other available information.

       78.     While legislative enactments enjoy a strong presumption of validity (see, e.g., State of

New York v. Rutkowski, 44 N.Y.2d 989, 408 N.Y.S.2d 335 (1978)), bureaucratic changes to a rule

enacted by the Legislature do not enjoy such a presumption. Regardless, the non-legislative change

to the Rule, i.e., requiring the absolute dollar amount of the profit, rather than price, to remain fixed

regardless of supplier increases, fails to reasonably apprise the Plaintiff, and other parties similarly

situated, of what conduct is actually being penalized. See id. The new definition of the exception is

unconstitutionally vague.

       79.     The failure to apprise Plaintiff and the Class Members of the change in definition

from a percentage increase a fixed dollar profit, is further exacerbated by the method in which the

Rule is prosecuted. Because the Rule defines price gouging as an increase in price of 10 percent or

more over that which “could have been obtained by a buyer in the City of New York,” brick-and-

mortar shops, with overhead, rent, and other costs, now have to compete with online vendors, who

are not subject to any such overhead expenses, regardless of whether the online retailer actually had

inventory in stock.

       80.     Secret and unconstitutional administrative law appeals cannot be the basis of

prosecuting a violation.




                                                              12

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 13 of 27




       81.     Moreover, an Article 78 review is not an adequate remedy to correct a faulty hearing

process with obvious defective and unconstitutional appeals decisions.

       82.     Defendants have compiled a sale price of covered goods from these online vendors

and large nationwide chain stores, the majority, if not all, of which are out of stock, and has created a

guideline of what prices are acceptable (See Exhibit 4). These guidelines are not published or

provided to Union Square or any of the other parties similarly situated, prior to the summons being

issued. Rather these guidelines are revealed on the day of an OATH hearing in a legal ambush.

       83.     Not only has the bureaucratic change in the Rule resulted in vague, hidden

administrative appeals impossible for small stores to comply with, but also the “new” Rule fails to

comply with the Hope standard applied by the U.S. Supreme Court. The “new” Rule is no longer

targeted at price gouging, but has the effect of being a price control regulation, where the vendor

cannot sell goods for more profit than what was sold before, essentially fixing the price.

       84.     These violations, issued without any evidence of costs, expenses or profit, are

completely devoid of the circumstances in which a worldwide pandemic created massive panic and

hysteria, driving the cost of these goods upwards overnight. Where many shops closed during this

time, Union Square still operated and made these important goods available to its customers for

purchase.

       85.     An unintended consequence of the City’s refusal to provide notice to businesses will

be that suppliers of emergency goods will choose instead to sit out an emergency for fear of facing a

price gouging investigation, OATH summons, and sham administrative review. This is precisely

what consumers do not need during a state of emergency, namely less storefronts selling these

necessary goods.




                                                              13

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 14 of 27




       86.     In Nebbia v. New York, the Supreme Court upheld the authority of the states to

regulate prices as part of the states' general powers to promote the public welfare. See 291 U.S. 502

(1934). Since Nebbia, price regulation has become an accepted, though sometimes controversial,

part of the government's control over the economic marketplace.

       87.     Under the void for vagueness doctrine however, a statute violates the Due Process

Clause if it “fails to give persons of ordinary intelligence fair notice that their contemplated conduct

is proscribed.” See United States v. Bastian, 112 F. Supp. 2d 378, 380 (S.D.N.Y. 2000) (quoting

Marty's Adult World v. Town of Enfield, 20 F.3d 512, 516 (2d Cir.1994)). A vagueness challenge to

a statute may be facial—a claim that the law is invalid in toto, incapable of any valid application—or

as-applied. See Steffel v. Thompson, 415 U.S. 452, 474, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974).

       88.     The validity of New York City’s enforcement of these price gouging statutes must be

Constitutionally tested in order to ensure businesses are receiving the proper protection the Fourteenth

Amendment requires.

Penalties Imposed on Other Class Members:

AAA Fulton Supply Co.

       89.     AAA Fulton Supply Co. is a representative Class Member.

       90.     On March 18, 2020, AAA Fulton Supply Co. (“Fulton”) received a summons from

the Department of Consumer Affairs (now the Department of Consumer and Worker Protection)

after an inspection was conducted on their store at 74 Fulton Street in Manhattan. Fulton’s Summons

is attached hereto as Exhibit 5.

       91.     The summons set a hearing date for August 4, 2020. Although the OATH Courts

were physically closed, they were still conducting hearings by phone. Because Fulton was unaware




                                                              14

             LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 15 of 27




that these hearings were still occurring, they did not “appear” for the hearing and the City assessed a

$9,750.00 default decision against them.

        92.      Subsequent to this default, Fulton’s Counsel requested OATH to arrange for a new

hearing. This request was granted by letter on November 5, 2020.

        93.      OATH set the new hearing for December 22, 2020. At this remote hearing the City

requested an adjournment to review receipts and other documentation that Plaintiff had presented.

The matter was then adjourned to February 2, 2021.

        94.      On February 1, 2021, Fulton requested an adjournment of the hearing, due to the

snowstorm that was predicted to, and did, occur on February 2, 2021.

        95.      February 2, 2021 was declared a “Snow Emergency Day.”

        96.      AAA Fulton Supply Co. was open, selling sale, shovels and necessary food and

personal protective equipment, and a hearing was out of the question during this public emergency.

        97.      The adjournment request was denied on the basis that the “hearing has been

previously adjourned and is not eligible to be rescheduled.”

        98.      Fulton later requested that the default be vacated, which was permitted on February

16, 2021, after a great deal of effort.

        99.      The hearing was rescheduled for March 30, 2021.

        100.     Fulton’s counsel made a request for the secret price list. To date the City has not

provided it.

Saifee Hardware Inc.

        101.     Saifee Hardware Inc. is a representative class member.

        102.     On March 15, 2020, Saifee Hardware Inc. (“Saifee”) received Summons 05453252,

for violating 6 RCNY 5-42(b).


                                                                15

               LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 16 of 27




       103.     On May 21, 2020, Saifee received a second summons, Summons 05455927.

       104.     After being defaulted due to the lack of notice of the remote hearing process attached

to the summonses, Saifee appeared remotely to oppose Summons 05453252, on September 18, 2020.

       105.     The OATH officer ignored all evidence that price increases were the direct result of

higher costs being passed onto Saifee by its suppliers.

       106.     On September 21, 2020, the decision was issued in Saifee’s case. The decision is

attached hereto as Exhibit 6.

       107.     The OATH officer sustained the fines against Saifee in the amount of $1,750.00. (See

Exhibit 6).

       108.     Saifee was required to pay the fine so that it could appeal the decision. (See Exhibit

6).

       109.     Saifee paid the fine in full and appealed.

       110.     On October 6, 2020, Saifee adjourned the remote hearing date for Summons

05455927, so that it could retain legal counsel.

       111.     On December 15, 2020, Saifee opposed Summons 05455927 at the remote hearing.

       112.     On December 28, 2020, the OATH officer issued another decision against Saifee. The

second decision is attached hereto as Exhibit 7.

       113.     The violations were again sustained, this time in the amount of $18,550.00.

       114.     Saifee was required to pay the fine so that it could appeal the decision.

       115.     Saifee paid the fine in full and appealed.

       116.     On January 27, 2021, OATH denied the appeal of Summons 05453252, the first

summons, by Saifee.

       117.     Saifee is currently awaiting an appeal decision on Summons 05455927.


                                                               16

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
           Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 17 of 27




       118.     Given the OATH process and poor administration controls, the appeal of Summons

05455927 is futile.

Other New York City Class Members

       119.     Upon information and belief, other Class Members have faced ever increasing fines

and citations through the OATH hearing process for price gouging from the Department of Consumer

Affairs.

       120.     Currently available on the DCWP website is a list of “price gouging” violations issued

in the month of March 2020.

       121.     There were approximately 5,200 summonses issued in the month of March 2020 alone,

for violation of 6 RCNY 5-42(b)(1).

       122.     Plaintiff’s counsel made a FOIL request on March 5, 2021, for:

       (1) “All Documents regarding the enforcement, prosecution, collection and Office of Trials

       and Hearings (OATH) litigation for violations issued for ‘price gouging’ under RCNY § 5-42

       between March 1, 2020 to February 3, 2021.”; (2) For “All Documents, Rules, Policies, and

       Correspondence about the policy regarding the maximum fine of $3,000.00 in aggregate per

       summons.”; (3) For “All Documents, Rules, Policies and Correspondence regarding why

       the policy to have a $3,000.00 maximum aggregate penalty was discontinued.”; (4) For “All

       Documents, Rules, Policies and Correspondence showing the date that the policy regarding

       a $3,000.00 maximum aggregate penalty was discontinued.”; (5) For “All Documents, Rules,

       Policies and Correspondence showing the policy dates that the NYC Department of Consumer

       Affairs summons form directed Respondents to personally appear at 66 John Street, New York,

       NY 10038, for an in person hearing while the building was closed to the public for in person

       hearings.”; and (6) For “All Documents, Rules, Policies and Correspondence of Summonses


                                                               17

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 18 of 27




       that were placed into default for failing to appear for a live, in-person hearing at 66 John Street,

       New York, NY 10038 while the building was closed to the public. Provide all Summonses,

       Defaults, and fines assessed.”

       123.     The FOIL request is attached hereto as Exhibit 8.

       124.     In an email dated February 10, 2021, DCA responded to Plaintiff’s counsels’ FOIL

Request stating, “You can expect a response on or about Wednesday, August 10, 2022,” or

“significantly longer” after that. DCWP said it would take approximately 18 months after the FOIL

request was submitted to receive a response.

       125.     This is an unlawful amount of time to respond to a FOIL request under N.Y. Public

Officers Law. Businesses are being brought into the OATH daily, unable to defend themselves

properly without this information, which should be completely public.

       126.     In that response, under “Additional Information,” DCWP blames “the volume and

complexity of records” and states that, “due to the disruption in service necessitated by combating

the coronavirus, FOIL response times will be significantly longer.”

       127.     August 10, 2022 is apparently aspirational for DCWP, as they also stated that these

records may not be released until “significantly longer”, however DCWP may so choose to define

“significantly longer”.

       128.     Upon information and belief, the summonses, the hearings, the fines are all done

electronically such that COVID is not a legitimate excuse for a delay.

       129.     The OATH Hearings are also online, yet few adjournments are offered to those who

receive summonses under 6 RCNY § 5-42(b)(1).

       130.     Since OATH gives scant consideration to requests for adjournments, OATH should

not be allowed to have 18 months to answer a FOIL request.


                                                               18

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 19 of 27




       131.     In an effort to expedite the DCWP’s response to a more acceptable response time

Plaintiff’s counsel submitted an Appeal of DCWP’s Response to FOIL Request on March 3, 2021

and referenced POL §89(3)(a) which states that a “reasonable” response date should be adhered to,

not a date 18 months from the request.

       132.     In the event a review of the responsive FOIL documents reveals a claim against

DCWP exists, counsel would be outside of the time limitations to commence an action or appeal.

       133.     Moreover, the policy of OATH requires full payment of any violation before an

appeal can be considered.

       134.     On March 17, 2021 Plaintiff’s counsels’ received a decision on its Administrative

Appeal from DCWP denying our appeal and stating that the FOIL Request is “just one of the over

700 FOIL requests received by the Department annually. Any staff assigned to your request on an ad

hoc basis will only be able to dedicate a limited amount of time.”

       135.     POL §89(3)(a) states:

                An agency shall not deny a request on the basis that the request is voluminous
                or that locating or reviewing the requested records or providing the requested
                copies is burdensome because the agency lacks sufficient staffing.

       136.     While the FOIL request was not denied, receiving documents responsive to a FOIL

request 18 months or more after the request was received essentially puts Petitioner in the same legal

position as if a FOIL request were denied. The requested Documents will not be received within a

time frame to seek legal remedy.

       137.     On March 17, 2021, an Article 78 Notice of Petition and Petition were filed in New

York County Supreme Court by Plaintiff’s counsl, related to the above FOIL request and lack of

compliance, under Index No. 152698/2021.

       138.     Upon information and belief, these are all potential Class Members.


                                                               19

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 20 of 27




                                                       CLASS ALLEGATIONS

       139.     Plaintiff brings this action as a Class Action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(2) or 23(b)(3) individually and as a class action on behalf of all persons

who have been issued fines through OATH for price gouging during a state of emergency (the “Class

Members”).

       140.     Upon information and belief, the number of Class Members is so numerous that joinder

is impracticable.

       141.     Plaintiff believes there are potentially tens of thousands of individuals and businesses

whose claims are similar to Plaintiff’s claims, and, furthermore, that Plaintiff’s claims are typical of

the claims of absent Class Members.

       142.     Class Members have sustained damages arising out of Defendants violation of the

Fourteenth Amendment to the United States Constitution in the same manner that Plaintiff has

sustained damages arising out of Defendants violation of the Fourteenth Amendment of the United

States Constitution.

       143.     The Class Members share the common question of laws with the Plaintiff regarding the

Defendants’ lack of due process.

       144.     The claims of Plaintiff as a class representative are typical of the Class Members

claims. Plaintiff’s counsel will fairly and adequately protect the interests of absent Class Members.

Plaintiff has retained competent litigation counsel and has no interests that are antagonistic to, or in

conflict with, the Class Members. Plaintiff’s interests are, for purposes of this litigation, coincident

with the interests of the Class Members.




                                                               20

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 21 of 27




Grounds for Class Certification

       145.      Certification of the class is appropriate under Federal Rule of Civil Procedure 23(b)(2)

or 23(b)(3).

       146.      Certification is appropriate under Federal Rule of Civil Procedure 23(b)(2). The

Defendants have acted to maintain an unconstitutional policy and they refuse to modify the policy.

This action and refusal to act applies generally to the Class Members, such that final injunctive or

declaratory relief is appropriate respecting the class as a whole.

       147.      Certification is appropriate under Federal Rule of Civil Procedure 23(b)(3). The

questions of law and fact common to the class members predominate over any questions affecting only

the individual members and a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.

       148.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because the number of Class Members is so numerous that joinder of

all Class Members is impracticable, and the expense and burden of the individual litigation makes it

impracticable for the Class Members to adequately address the wrongs complained of herein. Plaintiff

knows of no impediments to the effective management of this action as a class action.

       149.      Common questions of law and fact predominate over questions that affect only

individual Class Members. Among the questions of law and fact common to the Class Members are:

           a. Whether the Defendants willfully and knowingly violated the Class Members’

                 Fourteenth Amendment Rights under the United States Constitution;

           b. Whether the Defendants willfully and knowingly violated the Class Members’ Eighth

                 Amendment Rights under the United States Constitution; and




                                                                21

               LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 22 of 27




 c. Whether the Class Members are entitled to injunctive, declaratory and/or monetary

     relief.



                             [INTENTIONALLY LEFT BLANK]




                                                    22

   LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 23 of 27




                                         FIRST CLAIM
         42 U.S.C § 1983 – Violation of Plaintiff’s 14th Amendment Due Process Rights
                                  (As Against All Defendants)

        150.      Plaintiff repeats and realleges the allegations set forth in paragraphs above as if fully

set forth herein.

        151.      An individual is afforded Due Process protection under the Fifth Amendment of the

United States Constitution, which is incorporated and applied to the states through the 14th

Amendment.

        152.      OATH decisions and DCWP citations do not set forth with any particularity what

standard inspectors use when they enter a store to investigate price gouging.

        153.      The Defendants apply to citizens, such as Plaintiff, arbitrary and capricious standards,

forcing Plaintiff and the Class Members to set fixed prices unrelated to Plaintiff’s underlying cost of

the product..

        154.      This is not only a detriment to businesses, but also works a hardship onto New York

City consumers who, as a result of these arbitrary and unknown standards, shop at stores that have no

substantive guide to aid in price setting.

        155.      The City does not comply with the procedural due process notice requirement because

it does not provide businesses with a standard to guide and inform them about price setting during a

public emergency.

        156.      By reason of the foregoing, Plaintiff seeks legal fees, including damages pursuant to

42 U.S.C §1988(b), or in an amount this Court deems proper and appropriate.

                                             SECOND CLAIM
                        2 U.S.C § 1983 – Violation of Plaintiff’s Eighth Amendment
                                   Right to be Free from Excessive Fines
                                        (As Against All Defendants)




                                                                 23

                LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
          Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 24 of 27




         157.     Plaintiff repeats and realleges the allegations set forth in the paragraphs above as if

fully set forth herein.

         158.     The imposition of a $350 unit maximum fine per unit for the sale of the good above the

maximum fixed price for the item is an excessive fine.

         159.     The fine is grossly disproportional to the gravity of the violation.

         160.     There is no maximum penalty amount that the Plaintiff and Class Members can be

fined.

         161.     This fine is designed to deprive Plaintiff and Class Members of their livelihood and

their future ability to earn a living.

         162.     The fine is not related at all to the amount charged per covered good by Plaintiff and

the Class Members.

         163.     The fine is a bureaucratic creation, rather than being directly enacted by the legislature.

         164.     The imposition of the fines are a violation of Plaintiff and the Class Members’ right to

be free from excessive fines.

         165.     By reason of the foregoing, Plaintiff seeks legal fees and damages pursuant to 42

U.S.C §1988(b), or in an amount this Court deems proper and appropriate.

                                                      THIRD CLAIM
                                               42 U.S.C 1983 – Monell Claim
                                                (As Against All Defendants)

         166.     Plaintiff repeats and realleges the allegations set forth in paragraphs above as if fully

set forth herein.

         167.     The Defendants have created, implemented, continued, maintained and enforced the

Policy, a policy or custom where owners of shotguns and rifles will not have their lawfully owned

property returned without first being granted a court order.


                                                                 24

                LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
         Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 25 of 27




       168.     This Policy is implemented by the Defendants through its administrative agencies such

as the DCWP and OATH.

       169.     The implementation and continued existence of this policy has caused emotional

injuries to Plaintiff and the Class Members.

       170.     The implementation and continued existence of this policy has deprived Plaintiff and

the Class Members of their constitutional rights.

       171.     The implementation and continued existence of this policy has caused Plaintiff to seek

counsel to navigate the OATH process.

       172.     Based on the foregoing, Plaintiff and the Class Members are entitled to declaratory and

injunctive relief as well as monetary damages as set forth below.

       173.     By reason of the foregoing, Plaintiff seeks legal fees and damages pursuant to 42

U.S.C §1988(b), or in an amount this Court deems proper and appropriate.


                                              JURY TRIAL DEMANDED

                              Plaintiff hereby demands a trial by jury of all issues.




                                                               25

              LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
     Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 26 of 27




                                           PRAYERS FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

i.        First Cause of Action: Awarding Plaintiff and the Class Members damages in excess

          of $50,000,000.00, plus legal fees and damages pursuant to 42 U.S.C §1988(b), or in

          amount this Court deems proper and appropriate.

i:        Second Cause of Action Awarding Plaintiff and the Class Members damages in excess

          of $50,000,000.00, plus legal fees and damages pursuant to 42 U.S.C §1988(b), or in

          an amount this Court deems proper and appropriate;

ii:       Third Cause of Action: Awarding Plaintiff and the Class Members damages in excess

          of $50,000,000.00, plus legal fees and damages pursuant to 42 U.S.C §1988(b), or in

          an amount this Court deems proper and appropriate;

iii:      Enter a declaratory judgment that Defendants willfully violated the rights of the

          Plaintiff and Class Members that are secured by the United States and New York State

          Constitutions, as alleged herein;

iv:       Issue temporary, preliminary and permanent injunctions

       a. To stay UNION SQUARE INC’S payment of the excessive fine and administrative e

          appeal;

       b. To stay any further Fifth, Eighth, and Fourteenth Constitutional violations by new

          inspections, fines, or summons as against UNION SQUARE SUPPLY INC., AA

          FULTON SQUARE SUPPLY CORP., and SAIFEE HARDWARE INC.

       c. Should the Court determine, a stay of the Defendants’ continuous Constitutional

          violations of the Fifth, Eighth, and Fourteenth Amendments by enjoining all




                                                         26

        LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
        Case 1:21-cv-02390-DLC Document 5 Filed 03/19/21 Page 27 of 27




             enforcement, hearings, and determinations of price gouging entirely as for all Class

             Members and Potential Class Members;

      v:     Granting such other legal and equitable relief as this Court deems just and proper.



Dated: Garden City, NY                                    LA REDDOLA, LESTER & ASSOCIATES, LLP
       March 18, 2021
                                                              /s/ Robert J. La Reddola
                                                   By: Robert J. La Reddola (RJL 6501)
                                                       Attorneys for Plaintiff
                                                       600 Old Country Road, Suite 230
                                                       Garden City, New York 11530
                                                       (516) 745-1951




                                                            27

           LA REDDOLA, LESTER & ASSOCIATES, LLP | 600 OLD COUNTRY ROAD, SUITE 230 | GARDEN CITY, NY 11530 | (516) 745-1951
